Citation Nr: 0829049	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-38 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a dental condition 
claimed as teeth shifting after wisdom teeth pulled and a 
failed implant and bone graft for tooth 14 with soreness and 
sensitivity at bone graft donor site, for the purposes of 
Department of Veterans Affairs outpatient dental treatment.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1990 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2008, the Board denied the veteran's claim of 
service connection for the purposes of compensation but 
remanded the case to the RO for additional development 
relevant to the claim for purposes of VA outpatient dental 
treatment.  


FINDINGS OF FACT

1. The veteran was released from active duty in June 2004 and 
did not receive a complete dental examination and all 
appropriate dental treatment indicated by the examination 
prior to separation. 

2. The veteran applied for dental treatment at the time of 
his military discharge; and there is no evidence that any 
action was taken in regard to his claim, and the delay in 
providing a VA dental examination was through no fault of 
his.  

3. The veteran does not meet the eligibility criteria for any 
VA outpatient dental treatment except for Class II.   


CONCLUSION OF LAW

The veteran is eligible for VA outpatient dental (Class II) 
treatment on a one-time completion basis.  38 U.S.C.A. §§ 
1110, 1131, 1712, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.381, 17.161 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service department records show that the veteran served on 
active duty from May 1990 to June 2004.  Service dental 
records show that in November 1990, the veteran had teeth 
1and 32 extracted.  At some point thereafter, but by a 
September 1998 examination, teeth 16 and 17 were also 
extracted.  In December 1997, the veteran was noted as having 
advanced periodontal disease, with an etiology of heavy, 
generalized calculus, with what appears to have been above 
and below the gumline.  In particular, the area around tooth 
14 was edematous.  The diagnosis was localized juvenile 
periodontitis with an active site.  Due to infection and an 
abscess, tooth 14 was extracted.  In August 1998, an implant 
was placed in the area of tooth 14, but it failed and was 
removed in April 1999.  In October 1999, a bone graft was 
used; however, it too failed.  



In a December 2000 consultation, another implant was found to 
be contraindicated due to the previous failures at the site 
of tooth 14, so in May 2001, teeth 13 and 15 were prepared to 
receive a fixed partial denture.  Dental visits in October 
2003 and March 2004 indicated no change in the veteran's 
health history.  

In March 2004, the veteran filed a pre-discharge claim of 
service connection for his dental condition.  He specifically 
asserted that his teeth had shifted after his wisdom teeth 
were pulled on one side, that there was a failed implant and 
bone graft at tooth 14, and that he had soreness and 
sensitivity at the bone graft donor site.  He was discharged 
from service in June 2004.  

Documentation in the file shows that the Houston, Texas RO 
notified the veteran in an October 2004 letter that his 
dental claim had been forwarded to the Audie Murphy VA 
Medical Center for review by its dental department.  The next 
month the claims folder was transferred to the Waco, Texas 
RO, because the veteran resided within its jurisdiction.  The 
Waco RO indicated in a May 2005 rating decision that a copy 
of the veteran's dental claim had been sent to the Temple VA 
Medical Center for review for treatment purposes only.  In 
September 2005, the veteran relocated again and was 
subsequently seen at the Hampton VA Medical Center.  

In February 2008, the Board remanded the case to the RO to 
obtain any records pertaining to dental determinations, 
complaints, and treatment from the Audie Murphy VA Medical 
Center, the Temple Medical Center, and the Hampton VA Medical 
Center.  In response to requests for records, the RO via the 
Appeals Management Center in Washington, D.C., obtained 
outpatient records from Temple and Hampton, but not Audie 
Murphy, which indicated that the veteran was not in its 
system.  None of the records obtained from the VA medical 
centers in connection with the veteran's claim show that he 
had made a dental clinic visit.  Nor is there any evidence 
that any of the dental departments at the VA medical centers 
reviewed the veteran's claim or addressed any of his dental 
complaints.  There is only a record dated in October 2006 on 
which a Hampton VA primary care physician noted that the 
veteran was there to establish care at that facility and that 
he had a complaint of recurrent dental pain in the area of 
tooth 14.  

Analysis

A veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
(i.e., gum) disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

VA outpatient dental treatment is granted to those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.  The significance of establishing service connection 
for a dental condition, based on service trauma, is that a 
veteran will be eligible to receive perpetual VA dental care 
for the condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).  To have had dental extractions during service is 
not tantamount to dental trauma, because trauma of teeth, 
even extractions, in and of itself, does not constitute 
dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
The veteran does not contend, nor does the record indicate, 
that he experienced any incident which would constitute 
dental trauma in service under VA law.  Therefore, the 
veteran does not have a service-connected, non-compensable 
dental condition or disability resulting from combat wounds 
or service trauma (Class II(a)).  38 C.F.R. § 17.161(c).

The evidence does not demonstrate that the veteran can avail 
himself of any of the following categories by which VA dental 
treatment can be provided.  Class II(b) and Class II(c) 
require that the claimant be a prisoner of war, a status not 
accruing to the veteran.  See 38 C.F.R. § 17.161(d), (e).  
Class IIR (Retroactive) eligibility requires that a prior 
application for VA dental treatment have been made and such 
treatment provided.  See 38 C.F.R. § 17.161(f).  Review of 
the record does not show that the veteran had sought VA 
dental treatment prior to the current claim.  There is no 
evidence demonstrating that the veteran has a dental 
condition that impairs or aggravates a service-connected 
disability (Class III).  See 38 C.F.R. § 17.161(g).  

The veteran's service-connected disabilities are not rated as 
100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is there evidence 
that he is a Chapter 31 vocational rehabilitation trainee 
(Class V).  See 38 C.F.R. § 17.161(h), (i).  And there is no 
evidence to show that he is receiving, or is scheduled to 
receive, VA care and treatment under 38 U.S.C.A. Chapter 17 
(Class VI).  See 38 C.F.R. § 17.161(j).

Veterans having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) The veteran served on active duty during the 
Persian Gulf War and were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval, or air service of not less than 90 days, or 
they were discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; (B) 
Application for treatment is made within 90 days after such 
discharge or release; (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed; and, (D) 
VA dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i).

Review of the service dental records shows that the veteran 
received significant dental treatment in service.  However, 
there is no indication that he received a complete dental 
examination and all appropriate dental treatment indicated by 
the examination prior to separation from service.  The record 
also does not indicate that a VA dental examination was 
completed within six months of discharge, although the 
veteran had applied for dental treatment at the time of 
discharge.  



The veteran's claims file was actually referred to the dental 
departments of at least two VA medical centers soon after his 
discharge, but there is no evidence that any action was taken 
in regard to his dental claim.  Thus, in the Board's 
judgment, the delay in providing a VA dental examination was 
through no fault of the veteran.  

Under these circumstances, service connection for VA 
outpatient dental treatment on a one-time completion basis is 
warranted.  To this extent, the appeal is granted.  38 C.F.R. 
§ 17.161(b)(1)(i).


ORDER

Eligibility for VA outpatient dental (Class II) treatment on 
a one-time completion basis is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


